Citation Nr: 1209457	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  06-16 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the residuals of lumbosacral strain (hereinafter lumbar spine disorder).

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a lumbar spine disorder.

3.  Entitlement to service connection for a right ankle disorder, to include as secondary to a lumbar spine disorder.  

4.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine disorder, prior to October 29, 2010, and in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975 and from September 1978 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in January 2009.  The Judge who presided at this hearing retired.  In July 2009 and March 2011, the Board remanded the case. In November 2011, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge.  The hearing transcripts have been associated with the file. The claims are now once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection on a secondary basis is warranted when it is shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In July 2009, the Board ordered a VA examination in order to ascertain the etiology of the Veteran's cervical spine, right knee, and right ankle disorders to include whether they were directly related to service, or related to his service-connected lumbar spine disorder.  An examination was conducted in October 2010, and  the examiner concluded that the Veteran had not been seen during service with any complaints of a cervical spine, right knee, or right ankle disorder.  However, the Board has reviewed the service treatment records and notes that the Veteran was seen with complaints of neck pain, right knee pain, and right ankle pain.  

For example a November 1971 treatment record notes the Veteran was experiencing headaches after he hit his head while working.  In the November 2011 Board hearing, the Veteran testified that this is where his neck pain began as well.  In a November 1978 treatment record the Veteran reported with pain in the left side of his neck.  Profiles from October and November 1978 put the Veteran on restriction for prolonged standing, walking, and running due to his strained right knee.  In April 1972 the Veteran also dropped an automobile battery on his right foot.  He has testified that he believes this is where his right ankle disorder began.  See January 2009 hearing transcript.  

Ultimately, the October 2010 VA examiner determined that the Veteran's cervical spine, right knee, and right ankle disorders were not related to service as the Veteran did not complain of these disorders while on active duty.  The examiner also determined the Veteran's cervical spine, right knee, and right ankle disorders were "not caused by or a result of" his lumbar spine disorder.  There was no opinion as to whether the Veteran's lumbar spine disorder may have aggravated his cervical spine, right knee, or right ankle disorders.  

The Board observes that the October 2010 VA examination does not substantially comply with the July 2009 remand instructions.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of Appeals for Veterans Claims held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  As the October 2010 VA examination report does not take into account the service treatment records noting complaints of neck, right knee, and right foot pain and does not include an opinion as to whether the Veteran's current cervical spine, right knee, and right ankle disorders were aggravated by his lumbar spine disorder, an addendum opinion must be obtained.  

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Board observes that the Veteran was last given a VA examination in October 2010.  At his November 2011 Board hearing the Veteran testified that his lumbar spine disorder had worsened since his previous VA examination.  As such, the Board finds that new a VA examination is therefore warranted.  See 38 C.F.R. § 3.159 (2011); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.	Request that the October 2010 VA examiner review the claims file, including a copy of this REMAND, and offer an addendum opinion as to the following:

a)  Taking into account all service treatment records, whether it is at least as likely as not the Veteran's cervical spine, right knee, or right ankle disorders are related to a disease or injury in service, 

b)  Whether it is at least as likely as not that the Veteran's cervical spine disorder was chronically worsened (aggravated) by his lumbar spine disorder,

c)  Whether it is at least as likely as not that the Veteran's right knee disorder was chronically worsened (aggravated) by his lumbar spine disorder, and

d)  Whether it is at least as likely as not that the Veteran's right ankle disorder was chronically worsened (aggravated) by his lumbar spine disorder.

If the October 2010 examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.	Schedule the Veteran for an examination in order to determine the current level of severity of his service-connected lumbar spine disorder.  The claims folder and a copy of this REMAND must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

If the examiner is unable to do the requested action above, he/she must take into consideration range of motion on repetitive testing and Deluca, and determine whether the manifestations of the Veteran's functional limitations are equivalent to favorable ankylosis of the entire thoracolumbar spine.

The examiner should comment on any adverse neurological symptomatology caused by the spine disability, and, if present, if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

Furthermore, the examiner should indicate whether the Veteran's lumbar spine disorder is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.  

The examiner should also provide an opinion concerning the impact of the Veteran's lumbar spine disorder on his ability to work to include whether the Veteran is unemployable because of his service-connected disability.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

